Citation Nr: 0301647	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
left foot injury.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a bilateral hip 
disorder.  

4.  Entitlement to service connection for a skin disorder, 
claimed as skin cancer.  

(The issue involving entitlement to service connection for 
a circulatory disorder will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
December 1945.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied 
the benefits sought.  Following receipt of the veteran's 
timely appeal, the Board remanded the case back to the RO 
in January 2001 and again in December 2001 for additional 
development.  The requested development has been completed 
to the extent practicable, and the case has been returned 
to the Board for resolution.  

The Board is currently undertaking additional development 
with respect to the issue of entitlement to service 
connection for a circulatory disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
the development is completed, the Board will provide 
notice of development as required by Rule of Practice 903.  
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 20.903)).  After giving the required notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues involving entitlement 
to service connection for left foot, low back, bilateral 
hip, and skin disorders.  

2.  The objective medical evidence shows that the veteran 
has hallux valgus of the left foot, and diminished size of 
the left foot.  In addition there are medical opinions of 
record suggesting the existence of a nexus or link between 
the left foot disorder and the veteran's active service.  

3.  The objective medical evidence discloses that the 
veteran has a low back disorder, diagnosed as 
spondylolisthesis of L5-S1 with degenerative changes, and 
a medical opinion is of record suggesting a nexus or link 
between the diagnosed low back disorder and the veteran's 
active service.  

4.  The objective medical evidence fails to show a nexus 
or link between any diagnosed bilateral hip disorder and 
any incident of the veteran's active service.  

5.  The objective medical evidence fails to show a nexus 
or link between any diagnosed skin cancer and any incident 
of the veteran's active service.  


CONCLUSIONS OF LAW

1.  A left foot disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  A low back disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

3.  A bilateral hip disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002) 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

4.  A skin disorder, to include skin cancer, was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presently contends that as a result of his 
active service in World War II, he incurred left foot, low 
back, bilateral hip disorders in addition to a skin 
disorder claimed as skin cancer.  Accordingly, he 
maintains that service connection is warranted for those 
disabilities.  In such cases, the VA has a duty to assist 
the veteran in developing evidence to support his claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the 
duty to assist.  The provisions of the VCAA apply to all 
claims for VA benefits, to include claims involving 
entitlement to increased ratings and for service 
connection.  

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were effective from 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii).  The VA stated that 
"provisions of this rule merely implement the VCAA, and do 
not provide any right other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions are 
likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate 
his or her claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002).  This assistance 
specifically includes obtaining all relevant records, 
private or public, adequately identified by the claimant 
with proper authorization for their receipt; obtaining any 
relevant evidence in federal custody; and obtaining a 
medical examination or opinion where such is necessary to 
make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests 
with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires the VA 
to notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  As part of the 
notice, VA is required to inform the claimant and the 
claimant's representative which evidence is to be provided 
by the claimant, and which evidence, if any, VA will 
attempt to obtain for the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring the VA 
to notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  

In the present case, the Board finds that the VA's 
redefined duty to notify and assist the veteran has been 
fulfilled with respect to the issues addressed here.  The 
Board finds that the veteran has been provided with 
adequate notice of the evidence needed to substantiate his 
claim for entitlement to service connection for left foot, 
low back, bilateral hip, and skin disorders.  The veteran 
has been provided with notice of what evidence the VA 
would obtain, and the evidence he was to provide with 
respect to his claim for service connection.  In that 
regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the 
subsequent statement and supplemental statements of the 
case, as well as in the BVA decision of December 2001, and 
in multiple correspondence to the veteran dated in May 
1998, February 2002, and April 2002 have provided him with 
sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claims.  The Board finds that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his 
claims for service connection, and what evidence was 
necessary to show that the above-captioned disorders were 
incurred in service.  He was informed of what evidence the 
VA would attempt to obtain, and what evidence he was 
responsible for providing.  In addition, via the above-
captioned correspondence, the veteran was advised of the 
relevant statutes and regulations as were applicable to 
his claim, and of his rights and duties under the VCAA.  

With respect to assistance with evidentiary development, 
the Board notes that the RO has requested all available 
clinical treatment records as identified by the veteran.  
To that end, the Board concludes that all relevant facts 
have been properly developed, and that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to service connection for left foot, low back, 
bilateral hip, and skin disorders has been identified and 
obtained.  The evidence of record includes the veteran's 
post-service clinical treatment records, reports of VA 
rating examinations, statements made by the veteran in 
support of his claim, and unit logs and histories from 
World War II.  In addition, the Board observes that the 
veteran declined the opportunity to appear before either a 
Hearing Officer or Board Member in order to present 
testimony at a personal hearing.  

In addition, the Board observes that the veteran's service 
medical records appear to have been destroyed in the 1973 
fire at the National Personnel Records Center in St. 
Louis, Missouri, and are therefore unavailable.  Under 
such circumstances, there is a heightened duty to 
reconstruct those SMRs.  See generally, Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  The VA has 
attempted to reconstruct the veteran's service medical 
records to the extent possible, and in September 1999, 
received a partial summary of medical treatment in U.S. 
Army hospitals dating from 1945, pertaining to the veteran 
as compiled by the Department of the Army Surgeon General.  
Moreover, the Board notes that pursuant to the directives 
contained in its Remand of December 2001, the veteran was 
afforded VA rating examinations for the express purpose of 
determining whether any of his claimed disorders as noted 
above were incurred as a result of his active service.  
The rating examinations were conducted, and the examiners 
addressed the specific questions as requested by the Board 
to the extent practicable.  Accordingly, in light of the 
foregoing, the Board concludes that the duty to assist the 
veteran in reconstructing the lost service medical records 
has been substantially met, and that scheduling him for 
further rating examinations would likely result in 
unnecessary delay, and would not add anything of substance 
to the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in 
connection with the claims involving entitlement to 
service connection for left foot, low back, bilateral hip, 
and skin disorders, and concludes that all reasonable 
efforts have been made by the VA to obtain the evidence 
necessary to substantiate the veteran's claims in that 
regard.  Therefore, the Board finds that no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.

Generally, service connection may be granted for a 
disability resulting from a disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2002).  While the VCAA 
has eliminated the well-grounded claim requirement, 
however, the claimed disability or disease must still be 
shown to exist by a medical diagnosis.  Further, a medical 
nexus must still be established between the claimed 
disability and an injury or disease incurred in service, 
or otherwise due to a service-connected disability.  

Historically, the veteran's claims for service connection 
were received in April 1998.  His claims were initially 
denied as not well grounded under the law then extant by a 
rating decision of August 1998.  After receipt of the 
veteran's timely appeal, the Board by a Remand of January 
2001 referred the case back to the RO for additional 
development.  For reasons that are unclear, the case was 
subsequently referred back to the Board, and in December 
2001, was again remanded back to the RO for additional 
development and to comply with the notice and duty to 
assist provisions of the VCAA.  The requested development 
has been accomplished, and as a result, the veteran is now 
in receipt of a combined 80 percent schedular evaluation 
for disabilities which have been service-connected.  In 
addition, he is also in receipt of a total disability 
rating based on individual unemployability (TDIU) based 
upon those service-connected disabilities.  The effective 
date for the TDIU benefits is April 27, 1998, the date on 
which the veteran's claim was received.  The remaining 
issues on appeal, involving entitlement to service 
connection for left foot, low back, bilateral hip, and 
skin disorders have been prepared for adjudication, and 
are again before the Board for resolution.  

a.  Entitlement to Service Connection for a Left Foot 
Disorder

The veteran contends that during the winter months of 
1944, his left foot came in contact with a land mine 
detonator.  He maintains that while the mine itself did 
not explode, the detonator apparently did explode, and 
caused injury to his left foot.  The veteran maintains 
that his left foot was in a cast for an extended period, 
longer than it should have been, and that proper medical 
treatment was not available due to the exigencies of the 
Battle of the Bulge.  As a result of the cast remaining on 
his foot for such an extended period, the veteran contends 
that his left foot became smaller than the right foot, 
that he experiences regular problems including pain and 
lack of endurance, and that he has to purchase two pairs 
of shoes to accommodate the difference in size when 
shopping for footwear.  

The Board notes that service connection is currently in 
effect for residuals of frostbite of the left and right 
feet, and that the veteran's statements concerning the 
circumstances of his casted left foot have been 
acknowledged in the decision to grant service connection 
for frostbite of the left foot.  In addition, the Board 
recognizes that the winter of 1944-45 in Europe was the 
coldest such winter of record in recent history, and that 
encountering anti-personnel and other mines in the 
European Theater of Operations (ETO) was not uncommon.  
Accordingly, the Board accepts the veteran's statements in 
connection with the claimed injury of his left foot.  

As discussed, the veteran's service medical records have 
been destroyed, and there is no way to properly document 
the nature or extent of the injury he sustained to his 
left foot in the winter of 1944.  The available post 
service clinical treatment records dating from December 
1967 through May 2002 disclose that the veteran had 
bilateral hallux valgus of the feet, left greater than on 
the right.  No other mention of the veteran's feet was 
made.  

Pursuant to the Board's December 2001 Remand, the veteran 
underwent a VA rating examination in May 2002.  The report 
of that examination shows that the examiner noted the 
veteran's account of having sustained an injury to his 
left foot after coming into contact with a booby-trapped 
mine detonator.  According to the veteran, his left foot 
was placed in a cast, which was left on for an extended 
period.  After it was removed, the veteran indicated that 
his left foot was smaller than the right.  The veteran was 
observed to wear a size - 11 shoe on his right foot, but a 
size 10 or 10 - 1/2 on the left foot.  In addition, he was 
observed to have hallux valgus on the left foot, to a 
greater degree than on the right.  The veteran was further 
observed to walk with the left foot angulated outwards.  
The VA examiner stated that the veteran's left foot 
problem appeared to have occurred when the veteran stepped 
on a booby-trapped detonator, causing an injury, and that 
the cast may have been left on for too long a period, 
causing a deformity of the foot as previously described.  

The Board has evaluated the foregoing, and concludes that 
after resolving all reasonable doubt in the veteran's 
favor, the evidence supports a grant of service connection 
for a left foot disorder.  As noted, with respect to the 
issue of service connection for frostbite of the feet, 
which is no longer in appellate status, VA appears to have 
accepted as true the veteran's contentions regarding 
having a cast on his left foot during the frigid winter 
months of 1944 and early 1945.  Further, notwithstanding 
any presumptions of soundness upon the veteran's having 
entered service in 1943, the Board notes that at the time 
of his May 2002 VA rating examination, the veteran's left 
foot was noted to be smaller than the right foot, and that 
his hallux valgus was more severe on the left foot than on 
the right, and he was noted to walk with his foot at an 
irregular angle.  The Board finds that the veteran's 
account of having stepped on a mine detonator is 
consistent with the hardships of service on the 
battlefield in Central Europe during the winter of 1944-
1945.  See generally 38 U.S.C.A. § 1154(b) (West 1991).  

Moreover, while recognizing that the examiner who examined 
the veteran appears to have been somewhat equivocal in 
assessing the etiology of the veteran's left foot 
deformity, his comment that such deformity may have been 
the result of having a cast on the foot for too long a 
period under adverse conditions, can be regarded as 
sufficient evidence that such disability is at least not 
inconsistent with the circumstances the veteran described.  
Further, given that the Board accepts the veteran's 
contentions that he sustained an injury to his left foot, 
and that it was casted for an extended period, absent any 
contrary medical opinion, the Board finds that such 
opinion can be reasonably construed to mean that it is at 
least as likely as not that the veteran's left foot 
deformity was incurred as a result of his active service.  
Accordingly, the veteran's appeal with respect to that 
issue is granted.  

b.  Entitlement to Service Connection for a Low Back 
Disorder

The veteran contends that during the winter of 1944 - 
1945, he served as a mail courier for his line signal 
company when he mistakenly came under fire by friendly 
attack aircraft.  According to the veteran, his unit's 
positions were strafed and one aircraft dropped a bomb 
which detonated and propelled him into the air.  He 
asserts that he landed on his back, and has since 
experienced a great deal of low back pain.  

As noted, the service medical records are missing, but 
private clinical treatment records dating from December 
1967 through May 2002 disclose that the veteran complained 
of experiencing low back problems at various times during 
that period.  At one point, the veteran was seen for 
complaints of what was characterized as "lumbago" in May 
1987, and later in November 1990, he was found to have 
spondylolisthesis at L5-S1.  The clinical treatment 
records also contain opinions indicating the presence of 
degenerative changes, but no opinion with respect to the 
etiology of the veteran's low back problems was indicated 
in those records.  

The veteran underwent a series of VA rating examinations 
in May 2002.  With respect to his low back, the veteran's 
account of his low back injury was noted.  At that time, 
he offered that his back pains may have been related to 
the concussion episode that occurred when friendly 
airplanes dropped a bomb that exploded nearby, the force 
of which threw him for some distance.  In addition, the 
veteran mentioned to the examiner that his left foot had 
bothered him since injuring it in service, and the 
examiner expressed agreement that such injury may have 
also led to the veteran's back pain.  The examiner went on 
to state that the veteran's low back problems may have 
occurred when he was thrown as a result of the concussion 
of the bomb blast.  Following clinical examination, the 
veteran was diagnosed with episodes of mechanical low back 
strain, and X-rays disclosed the presence of grade one 
spondylolisthesis of L5-S1 with degenerative changes and 
multiple blastic lesions.  

In addition to the foregoing, copies of daily logs and 
other records from the company to which the veteran was 
assigned were received by the RO.  Those records indicated 
that as his unit moved inland from the Normandy invasion 
beaches, it came under increasing direct and indirect 
enemy small arms and artillery fire.  The daily logs make 
mention of episodic strafing runs and bombings by 
presumably enemy aircraft.  Little mention is made of the 
unit's activities during the winter of 1944 - 1945, 
although it was noted that the unit, a Signal Corps 
Company, was unable to perform one of its assigned duties 
of monitoring U.S. radio traffic to look for security 
breaches.  Such inability to perform these tasks was 
attributed to the intense pressure brought to bear on the 
U.S. forces as a result of the German offensive which 
culminated in the well-known Battle of the Bulge.  

The Board has evaluated the foregoing, and concludes that 
after resolving all reasonable doubt in favor of the 
veteran, the evidence supports a grant of service 
connection for a low back disorder.  As a preliminary 
matter in this discussion, the Board recognizes that being 
strafed, bombed, or shelled, either by enemy or 
accidentally by friendly aircraft and artillery during the 
winter of 1944 - 1945 was not an uncommon occurrence among 
front line army units.  See generally 38 U.S.C.A. 
§ 1154(b).  In that regard, and consistent with the 
veteran's account of how he sustained a left foot injury, 
the Board likewise accepts his account of having been in 
the immediate vicinity of exploding ordnance from an enemy 
or friendly aircraft, and having been thrown some distance 
from the concussion of the blast.  

The Board observes that following his active service, the 
veteran was noted to have worked for some 40 years as an 
educational services salesman, and was generally not 
involved in a profession requiring a great deal of heavy 
lifting.  Here, prior to the rating examination of May 
2002, the veteran's spondylolisthesis and degenerative 
changes were noted, but no opinion with respect to 
etiology was of record.  The examiner who conducted the 
May 2002 rating examination offered that he concurred with 
the assessment that the veteran's low back problems could 
have resulted from an abnormal gait caused by the left 
foot disability, or that it could have been caused as a 
result of the concussion from the bomb explosion.  Either 
way, inasmuch as there is no other opinion of record 
contrary to the examiner's assessment, and given that 
service connection for the left foot disability has been 
established, the Board finds that service connection is 
warranted for the veteran's low back disorder.  

Here, the veteran clearly has a disability with respect to 
his low back.  Such is not in dispute.  The Board accepts 
as true the veteran's accounts of having been in the 
vicinity of incoming artillery rounds and other ordnance, 
to include bombs inadvertently dropped by friendly 
aircraft, and finds it plausible that he could have been 
in the vicinity of an exploding bomb, sufficient to have 
sustained an injury from the concussion of the detonation.  
See 38 U.S.C.A. § 1154(b).  Further, absent any medical 
opinion to the contrary, the Board finds that the VA 
medical examiner's statements to the effect that the 
veteran's low back problems could have resulted from 
either the abnormal gait caused by the left foot 
disability or as a result of the bomb concussion, as also 
indicating that the diagnosed low back disorder(s) were 
not inconsistent with those types of injuries.  
Accordingly, after resolving all reasonable doubt in the 
veteran's favor, the Board construes such opinion as 
indicating that it is at least as likely as not that the 
veteran's low back disorder was incurred as a result of 
his active service, or in the alternative, as a result of 
a now service-connected (left foot) disability.  His claim 
for service connection for a low back disorder is 
therefore granted.  

c.  Entitlement to Service Connection for a Bilateral Hip 
Disorder

The veteran contends that he has incurred a bilateral hip 
disorder as a result of either his now service-connected 
left foot and low back disabilities, or as a result of his 
active service generally.  The Board observes that the 
clinical treatment records dating from December 1967 
through May 2002 contain notations that the veteran was 
seen episodically for bilateral hip pain.  Such pain was 
not then attributed to any service-connected disability, 
and other than pain (arthralgias) in the hips, the veteran 
was not diagnosed with any particular or identifiable 
disorder in that area.  

The report of the VA rating examination of May 2002 shows 
that the veteran complained of experiencing pain in his 
bilateral hips which he attributed to his foot and low 
back disorders.  The examiner expressed agreement that the 
veteran's bilateral hip pain may have been caused by his 
foot and back disorders.  Without further explanation, the 
examiner concluded with a diagnosis of episodic bursitis 
of the hips.  The veteran underwent X-rays of the hips.  
Other than showing blastic lesions attributed to prostate 
cancer, the X-rays were normal.  No other findings 
pertaining to the hips were offered.  The report of a 
subsequent rating examination conducted in June 2002 
indicates that the veteran had metastatic cancer in both 
hips.  

The Board has evaluated the foregoing, and must conclude 
that the preponderance of the evidence is against a 
finding that a bilateral hip disorder was incurred during 
his active service.  The Board recognizes that the veteran 
was seen for myalgias and arthralgias (muscle and joint 
pain) involving the hips following his active service, but 
such was not then attributed to any service-connected 
disability, or otherwise due to any incident of the 
veteran's active service.  The only evidence of record 
pertaining to the etiology of the veteran's complaints 
involving his hips is contained in the report of the May 
2002 VA rating examination.  

At that time, the examiner only noted that the veteran 
complained of experiencing pain in his hips, and that he 
attributed such pain to his altered gait resulting from 
his left foot and low back disabilities.  Even so, while 
the veteran was diagnosed with episodic bursitis of the 
hips, the examiner did not offer any supporting rationale 
or other evidence to support such diagnosis.  The 
veteran's X-rays were negative for any abnormalities 
involving the hips, other than blastic lesions which were 
attributed to prostate cancer.  In that regard, the Board 
notes that service connection has not been established for 
prostate cancer.  The Board finds that while the veteran 
may indeed experience a degree of pain his hips due to his 
now service-connected left foot and low back disorders, 
pain in and of itself is not a disability for VA benefits 
purposes.  Here, the veteran has not been diagnosed with a 
disability for which service connection may be granted.  
Accordingly, as the preponderance of the evidence is 
against his claim for service connection for a bilateral 
hip disorder, his appeal with respect to that issue must 
be denied.  

c.  Entitlement to Service Connection for a Skin Disorder, 
Claimed as Skin Cancer

As can best be determined from statements received from 
the veteran, he appears to contend that he incurred skin 
cancer or some other form of a skin disorder as a result 
of extended exposure to freezing temperatures in service.  
The clinical treatment records dating from December 1967 
through May 2002 fail to disclose that the veteran was 
treated for or diagnosed with any sort of chronic skin 
disorder.  In December 1967, the veteran was noted to have 
a lesion on his left upper lip, which was characterized as 
a basal cell epithelioma.  Again in December 1968, he was 
found to have basal cell epithelioma (BCE) on the left 
side of his nose.  Both BCEs were noted to have been in 
their early stages, and no further mention of BCEs was 
made.  

The report of the May 2002 VA rating examination shows 
that the veteran did not have any skin problems at the 
time of the examination, and the examiner stated that he 
was unable to determine what the veteran's alleged skin 
problems were.  There was no skin rash present, although 
the veteran did state that he experienced skin rash when 
he took penicillin.  According to the examiner, the 
veteran denied having any specific skin problems other 
than a skin rash when he took penicillin.  Because no skin 
disorders were then present, the remainder of that 
examination was canceled.  

The veteran underwent an additional examination in June 
2002 in which he was noted to have experienced several 
cancerous skin lesions on his face which had been frozen 
with liquid nitrogen, and then surgically removed.  No 
other mention of skin cancer was made.  

The Board has evaluated the foregoing, and must conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a skin 
disorder, claimed as skin cancer.  Other than transient 
episodes of eczema on his toes and intermittent skin 
rashes due to penicillin, the veteran was not shown to 
have any sort of chronic skin disorder.  In addition, he 
was noted to have experienced several small cancerous 
lesions on his face which had been surgically removed.  He 
was not shown to have any form of skin cancer at the time 
of the May or June 2002 rating examinations, and the 
episodes of BCEs in 1967 and 1968 were not shown to have 
recurred.  Accordingly, absent a showing of a present 
disability with respect to skin disorders, to include skin 
cancer, the veteran's claim for service connection for 
such disabilities must be denied.  

With respect to the veteran's claims for service 
connection for bilateral hip and skin disorders, the Board 
notes that statements by the veteran to the effect that he 
has bilateral hip and skin disorders which were incurred 
as a result of his active service, do not constitute 
medical evidence.  As a lay person, lacking in medical 
training and expertise, the veteran is not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical 
etiology.  See generally Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the Board finds that the preponderance of 
the evidence is against the veteran's claims for service 
connection for bilateral hip and skin disorders, to 
include skin cancer.  His appeal with respect to those two 
issues is denied.  

In reaching the determinations with respect to the denial 
of the veteran's claims for service connection for 
bilateral hip and skin disorders, the Board has considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the veteran's claims, however, the 
doctrine is not for application here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1999).  


ORDER

Service connection for a left foot disorder is granted.  

Service connection for a low back disorder is granted.  

Service connection for a bilateral hip disorder is denied.  

Service connection for a skin disorder, claimed as skin 
cancer, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

